Exhibit 10.2

THIRD AMENDMENT TO SUBLEASE

THIS THIRD AMENDMENT TO SUBLEASE (this “Third Amendment”) is made as of
April 17, 2018 between COLLEGE ENTRANCE EXAMINATION BOARD, a New York education
corporation (“Sublandlord”), and APPIAN CORPORATION, a Delaware corporation
(“Subtenant”).

WITNESSETH:

RECITALS:

R-1. Pursuant to that certain Sublease dated as of December 9, 2013 (“Original
Sublease”), as amended by that certain First Amendment to Sublease effective as
of April 3, 2014 (“First Amendment”), that certain Second Amendment to Sublease
dated as of February 11, 2015 (“Second Amendment”), and that certain Amendment
No. 1 to Second Amendment to Sublease effective as of August 17, 2015
(“Amendment No. 1 to Second Amendment”) (collectively, the “Original Sublease”)
by and between Sublandlord and Subtenant, Sublandlord subleased to Subtenant,
and Subtenant subleased from Sublandlord, certain premises containing
approximately 74,136 rentable square feet and consisting of the 11th floor, 17th
floor, part of the 16th floor and part of the 9th floor (hereinafter the
“Subleased Premises”) in the commercial office building (the “Building”) known
as Four South of Market, located at 11955 Democracy Drive, Reston, Virginia
20190. The Original Sublease, as amended by this Third Amendment, shall be
referred to herein as the “Sublease.”

R-2. Sublandlord and Subtenant desire, at no additional charge or fee to be paid
by Subtenant to (i) terminate the Original Sublease prior to the Termination
Date as to the portion of the Subleased Premises comprising the 18,672 rentable
square feet of space on the 16th floor of the Building as shown on the attached
Exhibit A (“16th Floor Sublease Premises”) on the date and upon the terms and
conditions contained herein (“16th Floor Early Termination”), and
(ii) subsequently terminate the Original Sublease prior to the Termination Date
as to the remainder of the Subleased Premises (“Remaining Sublease Premises”) on
the date and upon the terms and conditions contained herein (“Remaining Sublease
Premises Early Termination”).

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Incorporation of Recitals, Exhibits, and Defined Terms. The foregoing
Recitals and the attached Exhibits are hereby incorporated by reference into
this Third Amendment as if fully stated herein. All capitalized terms used
herein shall have the same meanings given to them in the Sublease, unless
specific definitions for such terms are set forth herein.



--------------------------------------------------------------------------------

2. 16th Floor Early Termination.

a. Subtenant agrees to remove personal property from, vacate and surrender
possession of the 16th Floor Sublease Premises to Sublandlord in broom clean
condition, and in all respects in accordance with the applicable provisions of
the Sublease by no later than 5:00 p.m. Eastern Standard Time on June 30, 2018
(the “16th Floor Early Termination Date”). Notwithstanding anything to the
contrary in the Original Sublease and the Second Amendment, Subtenant shall
leave in place and convey ownership of all furniture and furnishings remaining
in the 16th Floor Sublease Premises after the 16th Floor Early Termination Date
(which shall not include any Aeron chairs) to Sublandlord for a purchase price
of One Dollar ($1.00).

b. Provided that Subtenant has surrendered to Sublandlord the 16th Floor
Premises as set for in Section 2.a. above, then from and after the 16th Floor
Termination Date, the Sublease shall be terminated and cancelled as to the 16th
Floor Premises without further agreement between Sublandlord and Subtenant, and
Subtenant’s right and estate in the Sublease as relates to the 16th Floor
Premises will be wholly extinguished in the same manner as if that were the
Termination Date set forth in the Sublease for the 16th Floor Premises;
provided, however, that Subtenant shall remain liable for (i) the payment of all
Rent and other charges and the performance of all of the terms and provisions of
the Sublease as relates to the 16th Floor Premises due and owing or accrued up
to and including the 16th Floor Early Termination Date; and (ii) all liabilities
and claims incurred by or made against Sublandlord and/or Subtenant in any way
connected with, relating to or arising out of the use or occupancy of the 16th
Floor Premises by Subtenant, or anyone claiming by, through or under Subtenant,
up to and including the 16th Floor Early Termination Date.

c. In the event that Subtenant fails to vacate the 16th Floor Premises on or
before the 16th Floor Premises Early Termination Date as provided in
Section 2.a. above, Subtenant agrees that for each 24 hour period or part
thereof thereafter until Subtenant has so surrendered possession of the
Remaining Sublease Premises, Subtenant shall pay to Sublandlord, upon demand,
the sum of two (2) times the Rent payable by Subtenant under the Sublease as
relates to the 16th Floor Premises computed on a daily basis, which amount is
agreed to be liquidated damages and not a penalty for such default by Subtenant.

3. Remaining Sublease Premises Early Termination.

a. Subtenant agrees to remove personal property from, vacate and surrender
possession of the Remaining Sublease Premises to Sublandlord in broom clean
condition, and in all respects in accordance with the applicable provisions of
the Sublease (including the removal of all signage) by no later than 5:00 p.m.
on May 31, 2019 (the “Remaining Sublease Premises Early Termination Date”)
Notwithstanding the foregoing or anything to the contrary in the Original
Sublease or amendments thereto, unless Sublandlord provides a written request to
Subtenant before February 28th 2019 to remove all furniture and furnishings from
any of the floors comprising the Remaining Sublease Premises, then upon the
surrender of the premise Subtenant shall convey ownership of all furniture and
furnishings remaining in the Remaining Sublease Premises (which shall not
include any Aeron chairs) to Sublandlord for a purchase price of One Dollar
($1.00). Upon Sublandlord’s request, Subtenant shall within sixty (60) days
thereafter, provide a full inventory of all furniture and furnishings located on
any of the floors in the Remaining Sublease Premises.



--------------------------------------------------------------------------------

b. Provided that Subtenant has surrendered to Sublandlord the Remaining Sublease
Premises as set for in Section 3.a. above, then from and after the Remaining
Sublease Premises Early Termination Date, the Sublease shall be terminated and
cancelled without further agreement between Sublandlord and Subtenant, and
Subtenant’s right and estate in the Sublease will be wholly extinguished in the
same manner as if that were the Termination Date set forth in the Sublease;
provided, however, that Subtenant shall remain liable for (i) the payment of all
Rent and other charges and the performance of all of the terms and provisions of
the Sublease as relates to the Remaining Sublease Premises due and owing or
accrued up to and including the Remaining Sublease Premises Early Termination
Date; and (ii) all liabilities and claims incurred by or made against
Sublandlord and/or Subtenant in any way connected with, relating to or arising
out of the use or occupancy of the Remaining Sublease Premises by Subtenant, or
anyone claiming by, through or under Subtenant, up to and including the
Remaining Sublease Premises Early Termination Date.

c. In the event that Subtenant fails to vacate any floor of the Remaining
Sublease Premises by 5:00 p.m. on May 31, 2019 as provided in Section 3.a.
above, Subtenant agrees that for each 24 hour period or part thereof thereafter
until Subtenant has so surrendered possession of such floor of the Remaining
Sublease Premises, Subtenant shall pay to Sublandlord, upon demand, the sum one
and one-half (1.5) times the Rent payable by Subtenant under the Sublease as
relates to such floor of the Remaining Sublease Premises computed on a daily
basis (“Holdover Rent”), which amount is agreed to be liquidated damages and not
a penalty for such default by Subtenant; provided, however, that for any floor
of the Remaining Sublease Premises that Subtenant has failed to vacate by 5:00
p.m. on June 30, 2019 as provided in Section 3.a. above, the daily Holdover Rent
thereafter shall increase to two (2) times the Rent payable by Subtenant under
the Sublease as relates to such floor of the Remaining Sublease Premises. In
addition to the Holdover Rent, Subtenant shall reimburse Sublandlord for any
reasonable and actual third party out-of-pocket costs reasonably incurred by
Sublandlord resulting Sublandlord having to delay its construction of a floor
due to Subtenant’s failure to have vacated such floor by May 31, 2019 (“Delay
Costs”). Subtenant may notify Sublandlord of the possibility of Subtenant not
being able to vacate a floor by May 31, 2019 along with the date that Subtenant
expects to vacate such floor, and Sublandlord shall as soon thereafter as
possible (not to exceed thirty (30) days) advise Subtenant of the reasonable
estimate of Delay Costs that Subtenant may incur.

4. Order of Precedence. In the event of any inconsistency between this Third
Amendment and the Original Sublease or any amendments thereto, the terms of this
Third Amendment shall govern and control.

5. Entire Agreement. The Sublease, including this Third Amendment and the
Consent to Original Sublease, constitute the entire agreement between the
parties concerning the matters set forth herein. Neither Subtenant nor
Sublandlord shall be bound by any terms, statements, conditions, or
representations, oral or written, express or implied, not contained in the
Sublease. No modification of the Sublease shall be binding or valid unless
expressed in a writing executed by Sublandlord and Subtenant.

6. Severability; Governing Law. If any term, covenant, condition or provision of
this Third Amendment shall be held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, covenants,
conditions and provisions of this Third Amendment shall remain in full force and
effect and shall not be affected, impaired, or invalidated. This Third Amendment
and the rights and obligations of the parties hereunder shall be governed by the
laws of the Commonwealth of Virginia.



--------------------------------------------------------------------------------

7. Binding Effect. The terms and provisions of this Third Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns under the Sublease.

8. Counterparts. This Third Amendment may be executed in counterparts or with
counterpart signature pages, which together shall be deemed one and the same
instrument, and shall be effective upon the exchange of facsimile, pdf or other
copies of such counterparts as executed by each party, pending delivery of
original counterparts.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date, as an instrument under seal, as their free act and deed for
the uses and purposes set forth herein.

 

SUBLANDLORD:

COLLEGE ENTRANCE EXAMINATION BOARD,

a New York education corporation

By:  

/s/ Jeremy Singer

  (Seal) Name:   Jeremy Singer   Title:   Chief Operating Officer   Date:  
April 17, 2018   SUBTENANT: APPIAN CORPORATION, a Delaware corporation By:  

/s/ Matthew W. Calkins

  (Seal) Name:   Matthew W. Calkins   Title:   Chief Executive Officer   Date:  
April 17, 2018  

 



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE (IN RED) OF 16th FLOOR PREMISES

 

LOGO [g5438928001.gif]